      Case: 1:21-cv-00936-JPC Doc #: 8 Filed: 08/25/21 1 of 2. PageID #: 37




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 NOCO COMPANY,                            )   Case No. 1:20-cv-00936
                                          )
       Plaintiff,                         )   Judge J. Philip Calabrese
                                          )
 v.                                       )   Magistrate Judge David A. Ruiz
                                          )
 DEVON ANTHONY SMITH dba                  )
 KITBOSE.COM,                             )
                                          )
        Defendant.                        )
                                          )

                                       ORDER

      Plaintiff filed this lawsuit on May 5, 2021, but has not yet perfected service on

Defendant. Pursuant to Rule 4(m), “[i]f a defendant is not served within 90 days after

the complaint is filed, the court . . . must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” Fed. R. Civ.

P. 4(m). “But if the plaintiff shows good cause for the failure, the court must extend

the time for service for an appropriate period.” Id.

      Plaintiff was required to serve Defendant by August 3, 2021, but still has not

done so. The Court ORDERS Plaintiff to show cause why the case should not be

dismissed without prejudice. The Court ORDERS Plaintiff to show cause no later

than fourteen (14) days from the date of this Order.

      SO ORDERED.
     Case: 1:21-cv-00936-JPC Doc #: 8 Filed: 08/25/21 2 of 2. PageID #: 38




Dated: August 25, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                      2
